



EXHIBIT 10.2
THE SHERWIN-WILLIAMS COMPANY
2007 Executive Annual Performance Bonus Plan
(Amended and Restated as of April 19, 2017)


1.
Purpose.    The purpose of The Sherwin-Williams Company 2007 Executive Annual
Performance Bonus Plan (As Amended and Restated Effective April 19, 2017)
(formerly known as The Sherwin-Williams Company 2007 Executive Performance Bonus
Plan) (the “Plan”) is to attract and retain executives and other key employees
for The Sherwin-Williams Company, an Ohio corporation (the “Company”), and its
Subsidiaries (as hereinafter defined) and to incent such persons for superior
performance in producing results that increase shareholder value, as well as to
encourage individual and team behavior that helps the Company achieve both
short- and long-term corporate objectives. This Plan is intended to provide
performance-based compensation to certain individuals as further described
herein that is fully deductible by the Company under federal tax law and is to
be interpreted and operated accordingly.

2.
Definitions.

(a)
“162(m) Participant” means an eligible individual who is, or who the Committee
determines is, likely to become a “Covered Employee” within the meaning of
Section 162(m) with respect to an Award made under this Plan, in each case, as
designated by the Committee.

(b)
“Award” means, with respect to each Participant, the award determined pursuant
to Section 8 for a Plan Year. Each Award is determined by a Payout Formula(e)
for the applicable Plan Year, subject to the Committee’s authority to adjust the
Award otherwise payable.

(c)
“Base Salary” means, as to any Plan Year, the Participant’s actual salary paid
during the Plan Year. Such Base Salary shall be determined before both
(i) deductions for taxes or benefits, and (ii) deferrals of compensation
pursuant to Company-sponsored plans.

(d)
“Board” means the Board of Directors of the Company.

(e)
“Code” means the Internal Revenue Code of 1986, as amended from time to time.

(f)
“Committee” means the Compensation and Management Development Committee of the
Board, or a sub-committee of that Committee, which shall, with respect to
payments hereunder intended to qualify as Performance-Based Compensation,
consist solely of two or more members of the Board who are not employees of the
Company and who otherwise qualify as “outside directors” within the meaning of
Section 162(m).

(g)
“Determination Date” means the date which is 90 days after the commencement of
the Plan Year (or such earlier or later date as may be required or permitted
under applicable regulations under Section 162(m)).

(h)
“Maximum Award” means, as to any Participant for any particular Plan Year,
$7.5 Million and 00/100 Dollars ($7,500,000.00) paid under this Plan for that
year.

(i)
“Participant” means an eligible executive or other key employee of the Company
or a Subsidiary participating in this Plan for a particular Plan Year as
determined pursuant to Section 4.

(j)
“Payout Formula(e)” means as to any Plan Year, the formula(e), or payout matrix
or matrices established by the Committee pursuant to Section 7 in order to
determine the Awards (if any) to be paid to Participants. The formula(e), matrix
or matrices may differ from Participant to Participant.

(k)
“Performance-Based Compensation” means compensation that is intended to qualify
as “performance-based compensation” within the meaning of Section 162(m).

(l)
“Performance Goals” means the goal(s) (or combined goal(s)) determined by the
Committee (in its discretion) to be applicable to a Participant with respect to
an Award. As determined by



1

--------------------------------------------------------------------------------





the Committee, the Performance Goals applicable to an Award may be described in
terms of Company-wide objectives and/or objectives that are related to the
performance of an individual Participant or of a Subsidiary, division,
department or function within the Company or Subsidiary in which the Participant
is employed. Performance Goals may differ from Participant to Participant and
from Award to Award.
(m)
“Plan Year” means the Company’s fiscal year.

(n)
“Section 162(m)” means Section 162(m) of the Code, or any successor to
Section 162(m), as that Section may be interpreted from time to time by the
Internal Revenue Service, whether by regulations, notice or otherwise.

(o)
“Section 162(m) Performance Measurement(s)” means Performance Goal(s) determined
by the Committee that are intended to qualify an Award to a 162(m) Participant
as Performance-Based Compensation, and that is based upon measurements with
respect to any of the following: appreciation in value of shares; shareholder
return (including, without limitation, total shareholder return and absolute
shareholder return); earnings per share; book value per share; operating income;
net income; earnings (including, without limitation, pretax earnings, retained
earnings, earnings before interest and taxes, and earnings before interest,
taxes, depreciation and amortization); pro forma net income; return on equity;
return on assets (including, without limitation, designated assets); return on
net assets employed; return on capital; return on sales; sales; sales
per employee; revenues; expenses; cash flow (including, without limitation,
operating cash flow and free cash flow); cash flow return on investment;
operating profit margin or net profit margin; cost of capital; total debt to
capitalization; gallon growth; interest coverage; inventory management; profit
after tax; reduction of fixed costs; working capital; return on equity;
enterprise value; any of the above criteria as compared to the performance of a
published or a special index deemed applicable by the Committee, including, but
not limited to, the Standard & Poor’s 500 Stock Index; or any other objective
goals established by the Committee. Where more specific metrics are listed
within the categories herein, they are intended to be illustrative and are not
to be construed as limitations on the more generic metrics.

    
To the extent consistent with Section 162(m), on or prior to the Determination
Date, the Committee may determine that certain adjustments to the Section 162(m)
Performance Measurement(s) shall apply, in whole or in part, in such manner as
specified by the Committee, to exclude or include the effect of specified events
that occur during a Plan Year, including the following: the impairment of
tangible or intangible assets; asset write-downs; litigation or claim judgments
or settlements; acquisitions or divestitures; gains or losses on the sale of
assets; severance, contract termination and other costs relating to certain
business activities; gains or losses from the disposition of businesses or
assets or from the early extinguishment of debt; foreign exchange gains and/or
losses; changes in tax law, accounting principles, accounting estimates or other
such laws or provisions affecting reported results; changes in regulations that
directly impact the business; the effect of any statements issued by the
Financial Accounting Standards Board or its committees; business combinations,
reorganizations and/or restructuring programs, including, but not limited to,
reductions in force and early retirement incentives; currency fluctuations; any
unusual, infrequent or non-recurring items, including, but not limited to, such
items described in management’s discussion and analysis of financial condition
and results of operations or the financial statements and/or notes thereto
appearing in the Company’s annual report for the applicable period; and expenses
related to goodwill and other intangible assets, stock offerings, stock
repurchases and loan loss provisions.

    
Section 162(m) Performance Measurement(s) applicable to an Award may be
described in terms of Company-wide objectives or objectives that are related to
the performance of an individual Participant or of a Subsidiary, division,
department or function within the Company or Subsidiary in which the Participant
is employed. Section 162(m) Performance



2

--------------------------------------------------------------------------------





Measurement(s) may also differ from Participant to Participant and from Award to
Award. Section 162(m) Performance Measurement(s) must be substantially uncertain
at the time they are established by the Committee.
(p)
“Subsidiary” means a corporation, partnership, joint venture, unincorporated
association or other entity in which the Company has a direct or indirect
ownership or other equity interest.

(q)
“Target Award” means the target award payable under this Plan to a Participant
for a Plan Year, expressed as a percentage of his or her Base Salary or a
specific dollar amount, as may be determined by the Committee in accordance with
Section 6.

3.
Administration.

(a)
The Committee shall be responsible for the general administration and
interpretation of this Plan and for carrying out its provisions. The Committee
may adopt, amend and rescind such rules and regulations as it deems necessary,
desirable or appropriate in administering this Plan, and the Committee may act
at a meeting or in a written action without a meeting.

(b)
Subject to the requirements for qualifying compensation as Performance-Based
Compensation:

(i)
the Committee may delegate specific tasks, responsibilities and authority to the
Company’s Chief Executive Officer, the Company’s and/or its Subsidiaries’
employees or others as it deems appropriate in accordance with this Plan and
applicable law and regulations; and, in connection therewith, all references to
the Committee in this Plan shall be deemed references to the Company’s Chief
Executive Officer or such employee(s) as it relates to those aspects of this
Plan that have been so delegated; and

(ii)
except as the Committee may otherwise delegate to Company and Subsidiary
employees, the Committee shall, based on recommendations by the Chief Executive
Officer:

1.
select from the employees of the Company or a Subsidiary, those employees who
shall be Participants;

2.
make Awards in the forms and amounts as the Committee shall determine;

3.
impose such limitations, restrictions and conditions upon such Awards as the
Committee shall deem appropriate;

4.
interpret this Plan and adopt, amend and rescind administrative guidelines and
other rules and regulations relating to this Plan;

5.
correct any defect or omission or reconcile any inconsistency in this Plan or in
any Award granted hereunder; and

6.
make all other necessary determinations and take all other actions as the
Committee deems necessary or advisable for the implementation and administration
of this Plan.

(c)
Any rule or decision by the Committee (including its delegates) that is not
inconsistent with the provisions of this Plan shall be final, conclusive and
binding on all persons, and shall be given the maximum deference permitted by
law.

4.
Eligibility.    The employees eligible to participate in this Plan for a given
Plan Year shall be executives and other key employees of the Company or a
Subsidiary as are designated by the Committee; provided, however that such
Committee designation shall take into consideration recommendations made by the
Chief Executive Officer. No person shall be automatically entitled to
participate in this Plan. Subject to Section 9, an employee who becomes eligible
after the beginning of a Plan Year may participate in this Plan for that Plan
Year.  

5.
Performance Goal Determination.

(a)
Subject to Section 9, the Chief Executive Officer shall recommend, subject to
the approval of the Committee, the process for measuring performance and
results. Such recommendation may



3

--------------------------------------------------------------------------------





include, but shall not be limited to: (i) the organizational level of
performance measurement, e.g. corporate, business unit, division, product line,
function, individual or another level, either singly or in combination;
(ii) specific measures of performance for each organizational level; and
(iii) specific Performance Goals for each organizational level.
(b)
If the Committee, after consulting with the Chief Executive Officer, determines
that external changes or other unanticipated business conditions make it
appropriate to modify or adjust Performance Goals, in its sole discretion, then
adjustments may be made to the Performance Goals (either up or down).

    
The Committee (including its delegates), in its sole discretion, may also
establish such additional restrictions or conditions that must be satisfied as
conditions precedent to the payment of all or a portion of any Awards. Such
additional restrictions or conditions need not be performance-based and may
include, among other things, the receipt by a Participant of a specified annual
performance rating, the continued employment by the Participant and/or the
achievement of specified Performance Goals by the Company, business unit or
Participant. Furthermore, and notwithstanding any provision of this Plan to the
contrary, the Committee (including its delegates), in its sole discretion, may
retain the discretion to increase or reduce the amount of any Award to a
Participant if it concludes that such increase or reduction is necessary or
appropriate based upon: (i) an evaluation of such Participant’s performance;
(ii) comparisons with compensation received by other similarly situated
individuals working within the Company’s industry or peer group; (iii) the
Company’s financial results and conditions; or (iv) such other factors or
conditions that the Committee (and its delegates) deems relevant; provided,
however, the Committee shall not use its discretionary authority to increase any
Award above the Maximum Award and, for 162(m) Participants, above the amount
that would be payable upon satisfaction of the Section 162(m) Performance
Measurement(s).

    
Notwithstanding the foregoing, for Awards that are intended to be
Performance-Based Compensation, the Section 162(m) Performance Measurement(s)
shall be set forth in writing prior to the Determination Date and such
Performance Measurement(s), as specified (including with related adjustments)
prior to the Determination Date, shall not be subject to modification
thereafter.

6.
Target Award Determination.    Subject to Section 9, the Chief Executive Officer
may recommend, subject to the approval of the Committee in its sole discretion,
each Participant’s Target Award.

7.
Determination of Payout Formula(e).    The Committee, in its sole discretion,
shall establish a Payout Formula(e) for purposes of determining the Award (if
any) payable to each Participant. The portion of the Payout Formula(e) that
establishes the maximum amount that would be payable to each 162(m) Participant
upon satisfaction of the Section 162(m) Performance Measurement(s) shall (a) be
set forth in writing prior to the Determination Date, (b) be based on a
comparison of actual performance to the Section 162(m) Performance
Measurement(s), and (c) provide an objective method for computing the amount of
compensation payable to each 162(m) Participant based on the level of
achievement of the Section 162(m) Performance Measurement(s), subject to the
Committee’s discretion to reduce (but not increase) the amount payable to any
162(m) Participant through the application of an additional Payout Formula(e) or
otherwise.

8.
Determination of Awards; Award Payment.

(a)
Determination and Certification. After the end of each Plan Year, and prior to
March 15 of the immediately following calendar year, the Committee shall
determine and certify in writing the extent to which the Section 162(m)
Performance Measurement(s) and other Performance Goals applicable to each 162(m)
Participant for the Plan Year were achieved or exceeded and the resulting amount
of the Award (if any) payable to each 162(m) Participant pursuant to the Payout
Formula(e), including any application of the Committee’s discretionary authority
described herein. For purposes of this provision, and for so long as the Code
permits, the



4

--------------------------------------------------------------------------------





minutes of the Committee meeting in which the certification is made may be
treated as written certification.
(b)
Adjustment of Determination. Except as provided in Section 9, if Performance
Goals are not achieved, the Chief Executive Officer may recommend, subject to
approval of the Committee, payment of awards on a discretionary basis.

(c)
Right to Receive Payment. Participants must be actively employed by the Company
or a Subsidiary on the last day of the Plan Year to receive an Award for that
Plan Year; provided, however, that, subject to Section 9, a Participant who is
not employed on the last day of the Plan Year as a result of the Participant’s
death, disability, retirement, a reduction in force (in the case of disability,
retirement and a reduction in force, as determined in the sole discretion of the
Committee) directly affecting the Participant or the Participant’s transfer to a
non-included Subsidiary during the Plan Year, shall nonetheless be eligible to
receive the Award, which Award shall be determined solely with respect to
amounts of Base Salary earned by the Participant during the period of the Plan
Year in which he/she was a Participant. Each Award under this Plan shall be paid
solely from the general assets of the Company. Nothing in this Plan shall be
construed to create a trust or to establish or evidence any Participant’s claim
of any right to payment of an Award other than as an unsecured general creditor
with respect to any payment to which he or she may be entitled.

(d)
Form of Payments. Payments of Awards, to the extent earned under the terms of
this Plan, shall be made by the Company to the Participants in the form of cash.

(e)
Timing of Payments. The Company shall pay any amounts payable to Participants as
soon as is practicable following the determination and written certification of
the Award for a Plan Year, but in no event later than two and one-half months
after the end of the applicable Plan Year.

(f)
Deferral of Awards. If applicable, a Participant may defer any or all of an
amount otherwise payable in connection with an Award in accordance with the
provisions of a deferred compensation plan maintained by the Company, if any,
provided that: (i) the Participant makes such election by delivering to the
Company written notice of such election, at such time and in such form as the
Committee may from time to time prescribe in accordance with the deferral
requirements set forth in Section 409A; (ii) such election is irrevocable;
(iii) such deferred payment will be made in accordance with the provisions of
such deferred compensation plan; and (iv) the terms of the deferred compensation
plan and the election to defer under this Plan comply with Section 409A.

9.
Additional Restrictions with Respect to Performance-Based Compensation.

(a)
Notwithstanding anything contained herein to the contrary, the provisions of
this Section 9 shall only apply to 162(m) Participants and only to
Section 162(m) Performance Measurement(s) that are intended to qualify a 162(m)
Participant’s Award as Performance-Based Compensation. In the event of any
inconsistencies between this Section 9 and any other provisions of this Plan,
the provisions of this Section 9 shall control.

(b)
A 162(m) Participant who becomes eligible after the beginning of a Plan Year may
participate in this Plan beginning with the succeeding Plan Year, unless such
Participant becomes eligible and is approved by the Committee for participation
during the first 90 days of the current Plan Year (or such longer or shorter
period as may be permitted or required by the regulations promulgated under
Section 162(m)).  

(c)
The Committee shall determine the Section 162(m) Performance Measurement(s) and
the portion of the Payout Formula(e) that establishes the maximum amount that
would be payable to each 162(m) Participant upon satisfaction of the
Section 162(m) Performance Measurement(s) for the Plan Year in writing no later
than 90 days after the beginning of the Plan Year (or such longer or shorter
period as may be permitted or required by the regulations promulgated under
Section 162(m)).



5

--------------------------------------------------------------------------------





(d)
Once established, Section 162(m) Performance Measurement(s) that are intended to
qualify the Award as Performance-Based Compensation shall not be changed during
the Plan Year, except as approved by the Committee in accordance with
Section 2(o). 162(m) Participants shall not receive any payout pursuant to this
Section 9 if the Section 162(m) Performance Measurement(s) intended to qualify
the Award as Performance-Based Compensation established by the Committee under
the Payout Formula(e) are not met.

(e)
The Committee may not increase the amount payable under the Payout Formula(e)
(or portion thereof) that is established to qualify the Award as
Performance-Based Compensation, but retains the discretionary authority to
reduce such amount or Award through the application of an additional Payout
Formula(e) or otherwise. The Committee may establish factors to take into
consideration in implementing its discretion, including, but not limited to,
corporate, business unit and individual objectives, and other factors.

(f)
Notwithstanding anything to the contrary in this Section 9, in no event shall a
Participant’s Award for any Plan Year exceed the Maximum Award.

10.
Amendment and Termination.    The Committee may amend, modify, suspend or
terminate this Plan, in whole or in part, at any time; provided, however, that
no amendment, modification, suspension or termination shall be made which would
materially impair any payments to Participants made prior to such amendment,
modification, suspension or termination, unless the Committee has made a
determination that such amendment or modification is in the best interests of
all persons to whom Awards have theretofore been granted; provided further,
however, that in no event with respect to 162(m) Participants, may such
amendment or modification cause compensation that is, or may become, payable
hereunder to fail to qualify as Performance-Based Compensation. If necessary
under applicable law, including Section 162(m), Plan amendments shall be subject
to shareholder approval. At no time before the actual payment of Awards to
Participants under this Plan shall any Participant accrue any vested interest or
right whatsoever under this Plan except as otherwise stated in this Plan.

11.
Withholding.    Payments pursuant to this Plan shall be subject to all
applicable federal, state, local and other tax and withholding requirements.

12.
At-Will Employment.    No statement in this Plan should be construed to grant
any employee an employment contract of fixed duration or any other contractual
rights, nor should this Plan be interpreted as creating an implied or an
expressed contract of employment or any other contractual rights between the
Company or a Subsidiary and its employees. The employment relationship between
the Company or a Subsidiary and its employees is terminable at will. This means
that an employee or the Company or a Subsidiary may terminate the employment
relationship at any time and for any reason or no reason.

13.
Successors.    All obligations of the Company under this Plan, with respect to
Awards granted hereunder, shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business or assets of the Company.

14.
Nonassignment.    The rights of a Participant under this Plan shall not be
assignable or transferable by the Participant except by will or the laws of
intestacy.

15.
Governing Law.    This Plan shall be governed by the laws of the State of Ohio,
without giving effect to its conflict of law provisions.  

16.
Compliance with Section 162(m).    It is intended that this Plan comply with the
provisions of Section 162(m) with respect to Performance-Based Compensation
awarded hereunder. In this regard, this Plan shall be administered in a manner
consistent with this intent with respect to the 162(m) Participants.
Notwithstanding the foregoing, the Committee and the Company reserve the right
to make Performance Goal, Target Award and Payment Formula(e) determinations
under this Plan with respect to a 162(m) Participant that would result in such
Participant receiving an Award that does not qualify as Performance-Based
Compensation, notwithstanding the lack of deductibility with respect to such
Award.



6

--------------------------------------------------------------------------------





17.
Section 409A.    The benefits provided under this Plan are intended to be
excepted from coverage under Section 409A of the Code and the regulations
promulgated thereunder (“Section 409A”) and shall be administered and construed
accordingly. Notwithstanding any provision of this Plan to the contrary, (a) if
any benefit provided under this Plan is subject to the provisions of
Section 409A (and not excepted therefrom), the provisions of this Plan shall be
administered, interpreted and construed in a manner necessary to comply with
Section 409A (or disregarded to the extent such provision cannot be so
administered, interpreted or construed), and (b) the Company shall be permitted
at any time to make any amendment necessary or desirable to further the intent
that this Plan be excepted from coverage under Section 409A or to comply with
Section 409A (which amendment may be retroactive to the extent permitted by
Section 409A and may be made by the Company without the consent of the
Participant).

18.
Recapture Provisions.    An Award (or any part thereof) may provide for the
cancellation or forfeiture of an Award or the forfeiture and repayment to the
Company of any gain related to an Award, or other provisions intended to have a
similar effect, upon such terms and conditions as may be determined by the Board
in accordance with the Company’s Executive Adjustment and Recapture Policy, as
may be amended from time to time, any successor policy or otherwise, including
as required by the Sarbanes-Oxley Act of 2002, the Dodd-Frank Wall Street Reform
and Consumer Protection Act, or other applicable law, regulation or stock
exchange listing requirement, as may be in effect from time to time, and which
may operate to create additional rights for the Company with respect to Awards
and recovery of amounts relating thereto. By accepting Awards under this Plan,
Participants agree and acknowledge that they are obligated to cooperate with,
and provide any and all assistance necessary to, the Company to recover or
recoup any Award or amount paid under this Plan subject to clawback pursuant to
such law, government regulation, stock exchange listing requirement or Company
policy. Such cooperation and assistance shall include, but is not limited to,
executing, completing and submitting any documentation necessary to recover or
recoup any Award or amounts paid under this Plan from a Participant’s accounts,
or pending or future compensation or Awards.

19.
Effective Date.    The Sherwin-Williams Company 2007 Executive Performance Bonus
Plan was originally effective January 1, 2007, and amended and restated on
January 1, 2012. This amended and restated Plan shall become effective April 19,
2017, upon its approval by the Company’s shareholders at its Annual Meeting of
Shareholders to be held on April 19, 2017 (or if the vote on this Plan is
postponed, such other date on which a shareholders’ meeting to vote to approve
this Plan occurs) and shall remain in effect until such time the Company may
decide to terminate this Plan. If this Plan, as amended and restated, is not so
approved, then this Plan, as in effect immediately prior to such Annual Meeting,
shall remain in effect. Notwithstanding the foregoing, the provisions of this
Plan with respect to Section 162(m) Performance Measurement(s) are intended to
comply with Section 162(m), and shall only become effective upon approval by the
Company’s shareholders, and shall remain effective until the first shareholders’
meeting in 2022, subject to any further shareholder approvals (or re-approvals)
mandated for Performance-Based Compensation under Section 162(m), and further
subject to the right of the Committee to terminate this Plan as provided in
Section 10.





7